Citation Nr: 1601349	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  11-25 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral foot condition. 

2. Entitlement to service connection for left hand shell fragment wound. 

3. Entitlement to service connection for a bilateral knee condition.  

4. Entitlement to service connection for a lung condition. 

5. Entitlement to service connection for irritable bowel syndrome (IBS). 

6. Entitlement to service connection for carpal tunnel. 

7. Entitlement to service connection for allergic rhinitis. 

8. Entitlement to a rating in excess of 10 percent for residuals of a stroke. 

9. Entitlement to a rating in excess of 40 percent for urinary incontinence. 

10. Entitlement to service connection for special monthly compensation for aid and attendance. 

11. Entitlement to an increased rating for a heart condition. 

12. Entitlement to an increased rating for posttraumatic stress disorder (PTSD). 

13. Entitlement to a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1965 to February 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from several separate rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. Initially, in September 2009, the RO denied the Veteran's service connection claims for carpal tunnel, a lung condition, left hand shell fragment wound, right foot injury, IBS, and bilateral knee conditions. In February 2012, the RO denied the Veteran's claims for service connection for a left foot condition and allergic rhinitis. Subsequently, in July 2013, the RO granted service connection for residuals of a stroke, with an assigned 100 percent initial rating, and 10 percent thereafter, and urinary incontinence, with an evaluation of 40 percent. The Veteran has appealed both the denial of service connection and the initial ratings assigned for residuals of a stroke and urinary incontinence. 

The Veteran presented testimony in a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) on November 6, 2015; a transcript of that hearing has been associated with the Veteran's claims file.  

The Board also notes that a claim for TDIU has also been previously denied by the RO, in July 2013. The Board acknowledges that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. Id. Here, the Board notes that the during the November 2015 hearing, the Veteran expressed that the conditions in which he is seeking increased rating, namely urinary incontinence and residuals of a stroke, prevent him from obtaining/maintaining employment. As such, the Board finds that such claim for a TDIU has been raised. Id. 

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of entitlement to service connection for a bilateral foot condition, left hand condition, bilateral knee conditions, lung condition, IBS, carpal tunnel, and  allergic rhinitis; entitlement to special monthly compensation for aid an attendance; entitlement to an increased rating for residuals of a stroke, a heart condition, and PTSD; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's service-connected urinary incontinence is manifested by urine leakage requiring the changing of absorbent pads more than four times per day; urinary frequency of at least once an hour during the day and up to eight to night times at night.


CONCLUSION OF LAW

The criteria for a rating of 60 percent, but not higher, for urinary incontinence have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115(a), 4.115(b), Diagnostic Codes (DC) 7512, 7517, 7542 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), but need not discuss in detail the sufficiency of compliance with its provisions because the benefit sought on appeal is being granted. Any potential error on the part of VA in complying with the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.

Increased Rating - Generally 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. See 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. See Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Increased Rating - Urinary Incontinence

The Veteran claims that his urinary incontinence is far worse that that represented by his current 40 percent rating. Specifically, the Veteran contends that he has to wake up nearly every hour (8-9 times a night) to urinate, and that he wears Depends, which he has to change 4-5 times a day, for any potential urine leakage. The Board finds that the Veteran is both competent and credible in providing adequate analysis of the severity of his urinary incontinence, and that such lay evidence is sufficient to warrant a higher rating of 60 percent for this claimed disability. As such, the Veteran's claim for an increased initial rating for his urinary incontinence must be granted.  

The Veteran is current rated under Diagnostic Code 7542 for neurogenic bladder, which is the most appropriately applicable Diagnostic Code for the Veteran's current condition. Diagnostic Code 7542 instructs that the condition should be rated as voiding dysfunction. See 38 C.F.R. § 4.115(a), DC 7542. Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding. 38 C.F.R. § 4.115(a). Only the predominant area of dysfunction is considered for rating purposes. Id. 

For urine leakage, a 40 percent rating is for assignment when the wearing of absorbent materials must be changed two to four times per day. A 60 percent rating is for assignment with the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. Id.

For urinary frequency, the maximum 40 percent rating is for assignment with daytime voiding interval less than one hour, or; awakening to void five or more times per night. Id . The maximum evaluation for obstructed voiding, assigned for intermittent or continuous catheterization, is 30 percent. Id. 

Here, as the Veteran is already rated 40 percent disabling, as such analysis under either urinary frequency or obstructed voiding is inapplicable. In turn, the Board shall focus such analysis under the rating for urine leakage.

A review of the evidence of record, to include the Veteran's lay statements, hearing testimony, and those lay statements of his wife, reveals that the Veteran's urinary incontinence started as a result of his stroke. As a result, the Veteran has suffered from not only frequent urination, but also urine leakage, which causes him to wear Depends (absorbent materials/pads) on a daily basis. During the Veteran's hearing before the undersigned, the Veteran asserted that his urine leakage causes him to change those absorbent pads 5-6 times a day (once in the morning and 4-5 times throughout the day). Additionally, the Veteran has asserted that he also suffers from frequent urination that causes him to wake up nearly every hour at night to go relieve himself. 

The Board notes that the Veteran has not been afforded a VA Compensation and Pension (C&P) examination exclusively assessing the nature and severity of this condition. However, in June 2013, as part of his examination for his claim for residual of a stroke, the examiner did note that the Veteran suffered from voiding dysfunction as well as urine leakage. With regards to the latter, the VA examiner noted that the Veteran only had to change absorbent materials 2-4 times a day. A close review of the Veteran's treatment records since his stroke in 2012 reveals no additionally applicable evidence regarding any objective criteria of frequency of his urination or the number of daily changes of his absorbent pads because of leakage. 

As noted above, a 60 percent rating under Diagnostic Code for urine leakage, requires the wearing of absorbent materials that must be changed more than 4 times a day. 38 C.F.R. § 4.115(a). Here, the evidence regarding the frequency that the Veteran must change his absorbent materials is in at least equipoise, with competent and credible lay evidence from the Veteran noting that he has to change his Depends, 5-6 times a day, and a June 2013 examination that notes he changes such materials only up to 4 times a day. 

While the June 2013 examination reveals that the Veteran's condition only manifested to require up to 4 changes of absorbent materials daily, the Board finds that the probative weight of that examination to be of equal probative weight as the Veteran's lay statements. The Board notes that the objective criteria for the manifestation of urine leakage is within the observable realm of symptoms in which a lay person, such as the Veteran, may competently and adequately speak to without any specialized education, training, or experience. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation). As such, the Board finds that the weight of such lay statements is highly probative to establish the severity of his claimed condition. As such, in light of such evidence, the Veteran must be afforded the benefit-of-the-doubt, and as such a higher rating of 60 percent, is warranted for his claimed condition. 38 C.F.R. § 4.7.

Other Considerations

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that his disability results in a unique disability that is not addressed by the rating criteria. The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran. See 38 C.F.R. § 4.115(a), DC 7542. Accordingly, the severity, frequency and kind of symptoms, the manifestations of Veteran's urinary incontinence is contemplated by the rating criteria. 

In summary, the symptoms of the Veteran's service-connected disability is adequately compensated in the disability rating assigned and he does not have symptoms associated with his condition that have been left uncompensated or unaccounted for the by the assignment of the schedular rating.
The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability. There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the assigned schedular ratings.

Therefore, the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards. Referral for consideration of an extraschedular rating is therefore not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement to an initial rating of 60 percent for urinary incontinence is granted. 





REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's remaining claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

With regard to the Veteran's claims for service connection for a left hand condition, bilateral knee condition, lung condition, IBS, and allergic rhinitis, the Board finds that examinations assessing the nature and etiology of such conditions must be afforded to the Veteran prior to any further appellate review or adjudication on the merits. The Board notes that to date, no examinations have been afforded to the Veteran for any of the aforementioned claimed conditions, and that the evidence of record has risen to the level in which the VA's duty to provide such examinations has been triggered. See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

The Board notes that, generally, in disability compensation claims, the VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regards to the Veteran's service connection claims, the Board finds that all such components requisite under McLendon has been fulfilled. The evidence of record reveals current diagnoses of the claimed conditions, the Veteran have provided lay statements of in-service incidents and injuries for each condition, as well as lay statements concerning the continuity of symptoms since service. However, such lay statements are insufficient to provide a proper analysis for adjudication on the merits, and as such further medical evidence, to include VA C&P examinations, must be obtained to assess the etiology of such conditions as they related to the Veteran's military service. Therefore, a remand is required for such development, so that the VA may fulfill its duty to the Veteran. 

Furthermore, with regards to the Veteran's claim for service connection for carpal tunnel and bilateral foot condition, the Board finds that the examination provided for these two conditions in October 2012, is inadequate for appellate adjudication. In this regard, the Board notes that the examination only addressed whether the Veteran's carpel tunnel or bilateral foot disorder was related to his service-connected diabetes. The examination, however, failed to provide any direct analysis of the Veteran's claimed condition, as they related to any in-service incidents or injuries during service. 

During the Veteran's hearing before the undersigned VLJ, the Veteran explicitly explained these conditions were the result of his basic training when he started his service. The Veteran claims the he felt numbness and pain in his hand shortly after starting boot-camp, and that his hand did not feel right. Likewise, he contended that his feet started hurting during "set-up" drills in boot-camp. However, in cases, visiting sick-call or reporting such issues was discouraged. The Board finds that in light of such claims, that the current nexus opinions of record from the October 2012 examinations are inadequate for any adjudication on the merits as they fail to address any nexus based on a direct basis.   

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997). Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). While the Board recognizes that the VA is not obligated to provide an examination for all claims before it, when it does undertake the responsibility to provide such an examination, it must provide an adequate one. When the medical evidence is in-fact inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). As such, the Board must remand so to obtain an addendum opinion regarding the etiology of the Veteran's foot conditions and carpal tunnel syndrome. 

The Board further notes that additional development is further required for the Veteran's claim for an increased rating for his service-connected residual of a stroke. The Board notes that the Veteran's last examination for this claim was in June 2013, nearly two and a half years ago. Since that time, however, the Veteran has claimed that his condition has worsened. The Board finds that a new examination is required for this claim. The Board recognizes that the mere passage of time is not, in it of itself, a basis for a new examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). In this case, however, the Board finds that there is evidence that the Veteran's condition may have worsened since that examination. Specifically, the Board finds that the current medical evidence of record may no longer adequately reflect the Veteran's disabilities. As such, the Board finds that such an event renders the previous examination inadequate, as the Veteran's disability may have changed. 

The Board notes that where an increase in the disability rating is at issue for an already service-connected disability, as it is here, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggerman v. Brown, 5 Vet. App. 281 (1993). Here, the Veteran has explicitly noted that this condition has worsened to a point where he cannot even do daily life activities such as grooming and dressing himself. 

Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim of an increased rating for his residuals of a stroke. See Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, the Board notes that the RO has issued a decision with regards to Veteran's claim for an increased rating for a heart condition and PTSD, and entitlement to special monthly compensation for aid and attendance. The Veteran has filed a timely Notice of Disagreement (NOD) stating that he would like to appeal the RO's decisions with regards to these claims. As the Veteran's NOD was filed within the statutory time limit, the Veteran's NOD is considered timely. As the RO has not yet issued a Statement of the Case (SOC) with regard to these issues, the Board is required to remand the issues to the RO for issuance of a SOC. See Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, with respect to the claim for a TDIU, a request for a TDIU, whether expressly raised by the Veteran, or his representative, or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and therefore is part of a claim for increased compensation. See Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Board finds that such claim has been raised, as it relates to those service-connected issued remanded herein. Accordingly, since these increased rating claims are being remanded, the Board finds that it would be potentially prejudicial to the Veteran for the Board to consider this derivative claim prior to the determination of such other claims. See Bernard v. Brown, 4 Vet. App. 384 (1993). Specifically, because the matter of entitlement to increased evaluations for the disabilities discussed above will have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009). Should any of his increased evaluations be granted, it is possible that his disability evaluations may meet the threshold criteria set forth in 38 C.F.R. § 4.16(a).

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records that have not already been associated with the Veteran's paper or electronic claims file. Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile. If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).

2. Provide the Veteran with release forms for his private health care providers, if any. If he provides the requested information, attempt to obtain the private medical records that are not already associated with his paper or electronic claims file. If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).

3. After the above directives have been completed, provide the Veteran a VA examination from a suitably qualified examiner for his claimed condition of bilateral foot condition, left hand condition, bilateral knee condition, lung condition, IBS, carpal tunnel, and allergic rhinitis. The examiner must be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.

a. Taking into account the evidence in the claims file, to specifically include the Veteran's lay statements, and his hearing testimony, the examiner must determine the nature and etiology of the claimed condition, to include whether it is at least as likely as not that the above conditions were incurred in, caused by or otherwise related to service.

b. The examiner must provide all findings, along with a complete rationale for his or her opinion, in the examination report. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

c. All necessary tests should be performed. 

4. Thereafter, the AOJ should obtain provide a new examination for the Veteran's service-connected residuals of a stroke, from a suitable medical/clinical examiner. The examiner must determine the current nature and severity of the Veteran's condition, to include a diagnosis.  

a. The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

b. All necessary tests should be performed.

5. The AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

6. Ensure that determinations and statements of the case are issued for the Veteran's claims for increased rating for a heart condition and PTSD, and entitlement to special monthly compensation for aid and attendance.

7. After obtaining the examination(s) and associating it with the claims file, the RO/AOJ should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


